OPINION — AG — ** CANDIDATE — COUNTY SUPERINTENDENT OF SCHOOLS — CERTIFICATE ** A CANDIDATE FOR THE OFFICE OF COUNTY SUPERINTENDENT OF PUBLIC INSTRUCTION IS 'NOT' ENTITLED TO HAVE HER NAME PLACED ON PRIMARY ELECTION BALLOTS IF THE TEACHING CERTIFICATE SHE HELD WHEN SHE FILED FOR SAID OFFICE HAS EXPIRED, AND IF IT FURTHER APPEARS THAT SHE WILL NOT HOLD A CERTIFICATE (ENTITLING HER TO TEACH IN ALL GRADES OF THE PUBLIC ELEMENTARY SCHOOLS IN OKLAHOMA) AT THE TIME OF THE PRIMARY ELECTION. (QUALIFICATIONS, TEACHING, ELECTION, TEACHING CERTIFICATE, BALLOT, NAME, TEACHER) CITE: 26 O.S. 162 [26-162] 70 O.S. 1-3 [70-1-3] (RICHARD M. HUFF)